Citation Nr: 0408622	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-12 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for pulmonary 
tuberculosis.  

3.  Entitlement to service connection for emphysema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had recognized active service from December 1941 
to May 1942 and November 1942 to April 1946.  

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease, pulmonary 
tuberculosis and emphysema were not diagnosed during active 
service or for many years after separation.  

2.  The competent medical evidence of record does not 
establish that the veteran's post-service chronic obstructive 
pulmonary disease, pulmonary tuberculosis and emphysema are 
due to any incident or event of active service.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107  (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The RO initially denied 
the claim as not well grounded prior to November 9, 2000, the 
date the VCAA was enacted.  However, the RO adjudicated the 
claim subsequent to the enactment of the VCAA, which 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist.  
Prior to denying the claim in a November 2001 rating 
decision, the RO provided the veteran with notice of the VCAA 
in May 2001.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
the May 2001 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The RO advised him 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, in the January 2002 rating decision, the RO 
notified veteran the reason why he was not entitled to 
service connection.  The August 2002 statement of the case 
fully provided the laws and regulations pertaining to 
entitlement to the benefits sought, and it included a 
detailed explanation as to why the veteran had no entitlement 
to service connection under the applicable laws and 
regulations based on the evidence provided at that time.  The 
RO also included the laws and regulations pertaining to the 
VCAA in the August 2002 statement of the case.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO requested and obtained the veteran's complete service 
medical records.  The RO also obtained a certification of the 
veteran's recognized service from the service department.  
The veteran does not allege that there are any other service 
medical records or any records in VA's possession or any 
other federal department or agency.  38 U.S.C.A. § 5103A(b).  

The veteran submitted private medical records and statements 
in support of his claim.  This consists of three private 
medical statements, which are dated in May 2000.  This also 
includes medical treatment records dated in September 1995 
and March 1996, and a December 1997 x-ray examination report 
and December 1997 private hospitalization records.  

In this case, the evidence shows that the veteran has 
submitted all available medical evidence in support of his 
claim.  The veteran does not contend that there is additional 
and available post-service medical evidence that has not been 
obtained.  

Finally, the Board finds that a VA medical examination or 
opinion is not necessary to make a decision on the claim in 
this case.  The veteran is contending that the claimed 
disabilities are the result of his confinement as a prisoner 
of war during active service.  The evidence already shows 
that the veteran was not confined as a prisoner of war during 
active service.  Consequently, any current medical opinion 
based on such a history would be based on an inaccurate 
factual premise.  In this case, the evidence does not 
establish that the veteran suffered an event, injury or 
disease in service, or that he had a disease or symptoms of a 
disease that manifested during an applicable presumptive 
period.  In fact, medical examination at separation was 
normal and a chest x-ray examination was negative.  Moreover, 
the veteran denied having incurred any illnesses in his post-
service Affidavit for Philippine Army Personnel, which was 
completed in July 1947.  

The entire post-service medical evidence, which is dated 
approximately 50 years after the veteran's separation from 
service, does not indicate that any current disability may be 
associated with active service.  The veteran alleges only a 
general recurrence that led to chronic disease without 
specifying any symptoms that may be associated with an 
established event, injury or disease in service.  

Therefore, the Board finds that a VA medical opinion on the 
issue is not required because the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the claim 
for service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Factual Background

The service medical records do not show examination or 
treatment for respiratory complaints or a diagnosis of 
chronic obstructive pulmonary disease, pulmonary tuberculosis 
or emphysema.  

The April 1946 Report of Physical Examination at separation 
shows the lungs and the cardiovascular system was normal at 
that time.  A chest x-ray examination was negative.  

The evidence includes a July 1947 Affidavit for Philippine 
Army Personnel.  It shows the veteran was not a prisoner of 
war during his active service.  The veteran reported that he 
had not incurred any wounds or illnesses during active 
service.  

In July 1989 the veteran submitted a claim for service 
connection for multiple disabilities, which he claimed were 
incurred while he was a prisoner of war during his active 
service.  He did not claim service connection for chronic 
obstructive pulmonary disease, pulmonary tuberculosis or 
emphysema.  

In July 1990 the RO requested the veteran's service medical 
records and certification of the veteran's recognized 
service.  In April 1991 the service department forwarded the 
evidence and certified that the veteran was not a prisoner of 
war during his active service.  

In May 1991 the RO denied service connection for the claimed 
disabilities.  The RO determined that service connection was 
not available on a presumptive basis since the service 
department certified that the veteran was not a prisoner of 
war during his active service.  The RO notified him of that 
decision by letter dated June 10, 1991.  The veteran did not 
appeal.  

In a statement dated in August 1999 the veteran alleged that 
he was a prisoner of war during his active service.  He 
contended that he was disabled as a result.  In subsequent 
correspondence received in May and June 2000, the veteran 
indicated that he was seeking to reopen service connection 
for VA disability compensation.  He included three private 
medical statements, which are dated in May 2000.  

One physician stated she had treated the veteran for 
pulmonary tuberculosis from September 1995 to March 1996.  
One physician stated he had treated the veteran for pulmonary 
tuberculosis and bronchial asthma in December 1997.  The 
remaining physician stated she treated the veteran for 
chronic obstructive pulmonary disease and emphysema.  None of 
these treating physicians stated when these conditions began 
or related these conditions to any incident or event of 
active service.  

In an August 2000 statement the veteran clarified that he was 
seeking service connection for chronic obstructive pulmonary 
disease, pulmonary tuberculosis and emphysema.  He contended 
that these disabilities were generally incurred during the 
course of his active service due to the conditions.  

The veteran submitted private medical treatment records in 
December 2000.  They consisted of a December 1997 x-ray 
examination report and December 1997 private hospitalization 
records.  The x-ray examination report lists impressions of 
interstitial pneumonia, bronchlectasis, atheromatous aorta 
and compensatory pulmonary emphysema.  The remaining records 
show the veteran was hospitalized for treatment of bronchial 
asthma, pneumonia, chronic pyelonephritis and moderately 
severe anemia.  None of these treating physicians stated when 
these conditions began or related these conditions to any 
incident or event of active service.  

The veteran submitted duplicate and additional private 
medical treatment records in July 2001.  This includes 
duplicate copies of the December 1997 hospitalization 
records.  The evidence also includes medical treatment 
records dated in September 1995 and March 1996.  There is no 
reported diagnosis.  In September 1995 the veteran related a 
six-month history of cough.  



Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Certain chronic disabilities will be presumed to be related 
to service if manifested to a  compensable degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002);  38 C.F.R. §§ 
3.307, 3.309 (2003).  Continuous service for 90 days or more 
during a period of war or following peacetime service after 
January 1, 1946, and post-service development of pulmonary 
tuberculosis to a degree of 10 percent within three years 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309, 3.371 (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  

Several Public Laws to which the veteran's claim is linked 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
POW.  See, e.g., Former POW Benefits Act of 1981, Pub. L. No. 
97-37 (1981), Pub. L. No. 100-322 (1988).

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, any of the 
presumptive diseases shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  

In accordance with the Section 201 of the Veterans Benefits 
Act of 2003, 38 U.S.C.A. § 1112(b) has been amended to 
eliminate the 30 day internment or detainment requirement for 
a former POW who incurs a psychosis, any of the anxiety 
states, dysthymic disorders, organic residuals of frostbite 
and posttraumatic arthritis.  This amendment also codifies 
cirrhosis of the liver as a presumptive disability for a 
former POW who was interned for at least 30 days.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

In this case, however, the veteran has not claimed service 
connection for any of the disabilities referred to in the 
amendments to 38 U.S.C.A. § 1112(b).  Consequently, these 
changes have no application with respect to the issue being 
decided.    

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements of this section, the VA shall 
request verification of service from a service department.  
38 C.F.R. § 3.203 (2003).  

Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
Analysis

The veteran seeks service connection for chronic obstructive 
pulmonary disease, pulmonary tuberculosis and emphysema.  He 
contends that he is entitled to service connection on a 
presumptive basis because was a prisoner of war during active 
service.  Alternatively, he contends these disabilities were 
caused by the hardships that he endured as a soldier.  He 
contends that these disabilities began as a simple cough 
during active service and that the lack of proper medical 
treatment at that time resulted in his current chronic 
respiratory disorders.  

The Board finds that the evidence establishes that the 
veteran has current medical diagnoses of chronic obstructive 
pulmonary disease, pulmonary tuberculosis and emphysema.  The 
medical evidence of record showing a medical diagnosis of 
these disabilities consists of the current medical records 
and statements submitted by the veteran.  In the May 2000 
private medical statements the veteran's physicians stated 
that they had treated the veteran for pulmonary tuberculosis 
from September 1995 to March 1996 and in December 1997.  The 
remaining physician stated she treated the veteran for 
chronic obstructive pulmonary disease and emphysema.  The 
Board notes that the only pertinent diagnosis contained in 
the actual treatment records is the impression of 
compensatory pulmonary emphysema included in the December 
1997 x-ray examination report.  The remaining treatment and 
hospitalization records show diagnoses of interstitial 
pneumonia, bronchlectasis, atheromatous aorta, bronchial 
asthma, chronic pyelonephritis and moderately severe anemia.  
Despite the absence of a diagnosis of chronic obstructive 
pulmonary disease and emphysema in these clinical records, 
the Board will accept the May 2000 medical statements to 
establish that the veteran has a current diagnosis of the 
claimed disabilities.  

However, the Board finds that the evidence does not establish 
that chronic obstructive pulmonary disease, pulmonary 
tuberculosis and emphysema were diagnosed during active 
service.  The service medical records do not show examination 
or treatment for respiratory complaints or a diagnosis of 
chronic obstructive pulmonary disease, pulmonary tuberculosis 
or emphysema.  

The April 1946 Report of Physical Examination at separation 
specifically demonstrates that the lungs and the 
cardiovascular system was normal at that time.  In addition, 
a chest x-ray examination was negative.  In fact, in his July 
1947 Affidavit for Philippine Army Personnel the veteran 
reported that he had not incurred any wounds or illnesses 
during active service.  It shows the veteran was not a 
prisoner of war during his active service.  The veteran 
reported that he had not incurred any wounds or illnesses 
during active service.  

The Board notes that service connection is not warranted on a 
presumptive basis.  The post-service evidence does not show 
diagnosis of pulmonary tuberculosis during the initial three 
post-service years.  Chronic obstructive pulmonary disease 
and emphysema are not included in the list of presumptive 
diseases.  Therefore, a presumption in favor of service 
connection for chronic disease is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that the veteran has claimed entitlement 
to service connection for these disabilities based on 
presumptive service connection for former prisoners of war.  
In this case, the Board finds that the evidence establishes 
that the veteran was not a prisoner of war during active 
service.  

The July 1947 Affidavit for Philippine Army Personnel, which 
was signed by the veteran at that time, certifies that he was 
not a prisoner of war during his active service.  More 
importantly, in connection with his July 1989 claim for 
service connection for multiple presumptive disabilities 
based on former prisoner of war status, the United States 
service department specifically certified that the veteran 
was not a prisoner of war during his active service.  

The evidence indicates that this service information was 
compiled from the best evidence available in the files of 
their office and considered factually accurate in the absence 
of evidence to the contrary.  Consequently, the Board 
concludes that the veteran does not meet the criteria for 
presumptive service connection for the claimed disabilities 
at issue on appeal based on his status as a former POW.  
38 U.S.C.A. §§ 101(32), 1112, 5107; 38 C.F.R. §§ 3.1(y), 
3.203, 3.309(c).

However, even if the service department had certified that 
the veteran was a former prisoner of war, service connection 
on a presumptive basis would still not apply in this case.  
Chronic obstructive pulmonary disease, pulmonary tuberculosis 
and emphysema are not listed as presumptive disabilities for 
former prisoner of war.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  

The final question is whether there is medical evidence of a 
nexus between the veteran's current chronic obstructive 
pulmonary disease, pulmonary tuberculosis and emphysema and 
any incident or event of active service.  Again, the veteran 
contends that they resulted from the hardships and prevailing 
conditions that he endured as a soldier.  He argues that 
these disabilities began as a simple cough during active 
service and that the lack of proper medical treatment at that 
time resulted in his current chronic respiratory disorders.  

In this case, the competent medical evidence at the time of 
the veteran's separation from active service shows that the 
lungs and the cardiovascular system were normal and a chest 
x-ray examination was negative.  The only other competent 
medical evidence of record in this case consists of the May 
2000 private medical statements and the private medical 
records dated from September 1995 to March 1996 and in 
December 1997.  These treating physicians did not render 
medical opinions, which provide a nexus or causal connection 
between any of the current disabilities and the hardships and 
prevailing conditions that he endured as a soldier 
approximately 50 years earlier.  In this case, the only 
available medical evidence fails to establish a nexus between 
the claimed disabilities and active service.  

The only other evidence on this issue consists of statements 
from the veteran that his current disabilities are due to his 
active service.  Unfortunately, this does not constitute 
competent medical nexus evidence in this case because, as a 
lay witness he is not competent to render a competent medical 
nexus between a current disability and active service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board finds that chronic obstructive 
pulmonary disease, pulmonary tuberculosis and emphysema were 
not diagnosed during active service or for many years after 
separation.  The Board finds that the competent medical 
evidence of record does not establish that these post-service 
disabilities are due to any incident or event of active 
service.  The Board finds that the evidence is not evenly 
balanced in this case and chronic obstructive pulmonary 
disease, pulmonary tuberculosis and emphysema were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  




ORDER

1.  Service connection for chronic obstructive pulmonary 
disease is denied.  

2.  Service connection for pulmonary tuberculosis is denied.  

3.  Service connection for emphysema is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



